Citation Nr: 0511293	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 until July 
1971, including participation in the Vietnam conflict for 
which he was awarded the combat infantry badge, among other 
decorations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran participated in combat during the Vietnam 
conflict.  

3.  The veteran currently has tinnitus as a result of 
acoustic trauma during his period of active service.


CONCLUSION OF LAW

Tinnitus was incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons; lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran filed a claim seeking entitlement to service 
connection for tinnitus.  In support of his claim, the 
veteran offered testimony before the Board, describing his 
military experiences, which included exposure to loud noises, 
explosions and sounds of gunfire during training and while in 
Vietnam.  The veteran asserted that he was assigned to a 
mortar squad in Vietnam that fired hundreds of rounds per day 
or more, and was exposed to incoming rounds, 50-caliber 
machine guns, M-60 machine guns, and M-16 rifles on a daily 
basis, as well as being exposed to occasional howitzers and 
heavy artillery.  Given the veteran's status as a combat 
veteran, the Board finds his accounts of military noise 
exposure credible.  

The veteran asserts that he has had a ringing in his ears 
since returning from Vietnam.  The Board notes that the 
veteran is not attempting to diagnose his disability, but 
rather is relaying the symptoms he has experienced since his 
discharge from service, something the veteran is uniquely 
qualified to do.  

In further support of his claim, the veteran submitted a 
medical opinion dated February 2005 from a physician who has 
been treating him for more than a decade. The physician 
opined that the veteran had high frequency tinnitus, which 
occurred after acoustical trauma while in the military.  The 
physician further added that he felt that the acoustical 
trauma was definitely related to the veteran's military noise 
exposure. 

The veteran also submitted audiology evaluations from 1993, 
1997, and 1999, which all showed high frequency hearing loss.  
The 1997 examination report contained an indication of 
tinnitus, and the 1993 examination noted that the veteran had 
complained of a ringing in his right ear.

The veteran underwent a VA examination in July 2003, which 
resulted in a diagnosis of tinnitus.  The examiner, however, 
concluded that it was not as likely as not that the tinnitus 
was related to military noise exposure.  This diagnosis was 
based in part on the veteran's reserve enlistment medical 
evaluation in 1982, more than ten years after the veteran was 
discharged from service, which found hearing within normal 
limits with no indication of tinnitus.

Generally speaking, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence (i.e. where the evidence supports the claim 
or is in relative equipoise, the appellant prevails).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56.  Only where the "fair preponderance of the evidence" is 
against the claim will the veteran lose.  Id.

In this case, both medical opinions include diagnoses of 
tinnitus; one opinion states that the veteran's tinnitus was 
caused by exposure to acoustic trauma while in the military, 
and the other indicates that it was not as likely as not that 
the veteran's tinnitus was caused by military noise exposure.  
The private physician's opinion is based on years of treating 
the veteran, as well as on an audiology examination, while 
the VA examiner based his opinion on a review of the 
veteran's claims file and an audiology examination.  
Combining the credible testimony of the veteran, regarding 
the ringing in his ears since service and his military noise 
exposure, with the medical opinion that the acoustic trauma, 
which caused the veteran's tinnitus, occurred in the 
military, the balance of positive and negative evidence is at 
the very least in relative equipoise.  As such, the benefit 
of the doubt rule mandates that the Board decide in the 
veteran's favor.  Accordingly, service connection for 
tinnitus is granted.


ORDER

Service connection for tinnitus is granted subject to the 
laws and regulations governing the award of monetary 
benefits.

	
                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


